DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A encompassing claims 1, and 3-11 in the reply filed on 6/15/22 is acknowledged.
3.	Claims 2 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/22.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 9 recites the limitations "the positioning ribs" in line 3 and “the positioning grooves” in line 3.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "the plurality of positioning ribs"  and “the plurality of positioning grooves”.
7.	Claim 10 is rejected as depending from claim 9.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (GB2422047).
Regarding claim 1, Wu discloses  a wireless handheld device (power tool, abstract), comprising: a device structure (main body 10, Fig. 1, [0016]) and a handle (detachable battery package 20, Fig. 1, [0016]), the device structure being detachably connected to the handle by a magnetic type structure([0019]), a lithium battery being disposed in the handle([0016]), a driving mechanism being disposed in the device structure([0016]); wherein the magnetic type structure comprises a slot (see sliding slots 8 on securing frame 30, Fig. 1) and a connector (guiding bars 6, Fig. 1), the slot is fitted with the connector([0016]), the securing frame 30 can be provided alternatively on the battery package 20 ([0017]) but does not explicitly disclose the slot is arranged on a lower surface of the handle, the connector is arranged on an upper surface of the device structure.
	It would have been obvious to one of ordinary skill in the art to provide  the slot is arranged on a lower surface of the handle, the connector is arranged on an upper surface of the device structure of Wu, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04.
Continuing with claim 1, Wu discloses wherein, a first magnetic structure is disposed in the slot(magnet 9, Fig. 1), a second magnetic structure is disposed in the connector(magnet 7, Fig. 1), and the first magnetic structure matches with the second magnetic structure([0019]);
the magnetic type structure further comprises a plurality of first contacts (connectors 2, Fig. 1) and a plurality of second contacts(electrode plugs 5, Fig. 1), wherein each of the plurality of first contacts matches with each of the plurality of second contacts([0018]), the plurality of first contacts are electrically connected to the driving mechanism and the plurality of second contacts are electrically connected to the lithium battery([0018]), and each of the plurality of first contacts is detachably electrically connected to each of the plurality of second contacts([0021]).
Regarding claim 9, Wu discloses all of the claim limitations as set forth above. Wu further discloses  side walls of the slot have a plurality of positioning ribs, side surfaces of the connector have a plurality of positioning grooves, and each of the plurality of positioning ribs is fitted with each of the plurality of positioning grooves(see sliding slots 8 and guiding bars 6 in Fig. 1).
Regarding claim 10, Wu discloses all of the claim limitations as set forth above. Wu further discloses  the plurality of positioning grooves extend from an upper end of the connector to a middle portion of the connector(Fig. 1).
11.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (GB2422047) as applied to claim 1 above, in view of Evanyk et al. (US 2006/0032076), in view of Haring (US 974,137), in view of Koh (US 2021/0120632).
Regarding claim 3, Wu discloses all of the claim limitations as set forth above. Wu discloses the connection and pushing manner of the battery package can also be applied to other power tools with battery power supply ([0022]) but does not explicitly disclose the device structure is an electric iron, and the driving mechanism is a heating structure; wherein the heating structure comprises, as fixably disposed parts in a sequence from top to bottom, a top cover, a middle cover, a pressing plate, a ceramic heating piece, and a bottom plate, wherein the top cover is of a conical shape; an upper end of the top cover extends upward to form the connector; a periphery of the pressing plate is fixedly connected to the bottom plate; a lower surface of the pressing plate rests against the ceramic heating piece; and a lower surface of the ceramic heating piece rests against the bottom plate.
	Evanyk teaches an improved portable energy consuming device that uses an external power source to store kinetic energy in the device until a desired level is reached and then the external power source is disconnected from the device to form a portable device and an internal power source is automatically used to maintain the desired kinetic energy level(abstract).  Evanyk teaches a portable flat clothes iron having a handle with batteries (internal power source) located therein ([0069]).  Evanyk teaches  the device structure is an electric iron(Fig. 9, [0069]), and the driving mechanism is a heating structure(dc heating element 22, Fig. 9, [0069]).
	It would have been obvious to one of ordinary skill in the art to modify the wireless handheld device of Wu with the device structure is an electric iron, and the driving mechanism is a heating structure as taught by Evanyk in order to provide a portable energy consuming device that can maintain the desired kinetic energy level.
Continuing with claim 3, modified Wu does not disclose wherein the heating structure comprises, as fixably disposed parts in a sequence from top to bottom, a top cover, a middle cover, a pressing plate, a ceramic heating piece, and a bottom plate, wherein the top cover is of a conical shape; an upper end of the top cover extends upward to form the connector; a periphery of the pressing plate is fixedly connected to the bottom plate; a lower surface of the pressing plate rests against the ceramic heating piece; and a lower surface of the ceramic heating piece rests against the bottom plate.
Haring teaches flat iron heater (title). Haring teaches another object is to provide a device that will have a baffle disposed above the flat irons contained in the outer casing to direct the heat upon the irons and prevent the absorption of heat by the outer casting (Col. 1, lines 15-20).  Haring teaches the heating structure comprises, as fixably disposed parts in a sequence from top to bottom, a top cover (outer casing 5, Fig. 2), a middle cover(inner bottomless casing 8, Fig. 2), a pressing plate(burner grid, Col. 1, lines 8-12),  heating  (oil or gas, Col. 1, line 12), and a bottom plate(stove, Col. 1, lines 12-14), wherein the top cover is of a conical shape(Fig. 2); an upper end of the top cover extends upward to form the connector(Fig. 2); a periphery of the pressing plate is fixedly connected to the bottom plate(Col. 1, lines 12-14); a lower surface of the pressing plate rests against the  heating (Col. 1, lines 12-14); and a lower surface of the  heating rests against the bottom plate(Col 1, lines 12-14).
It would have been obvious to one of ordinary skill in the art to provide modified Wu with  the heating structure comprises, as fixably disposed parts in a sequence from top to bottom, a top cover, a middle cover, a pressing plate,  heating, and a bottom plate, wherein the top cover is of a conical shape; an upper end of the top cover extends upward to form the connector; a periphery of the pressing plate is fixedly connected to the bottom plate; a lower surface of the pressing plate rests against the heating; and a lower surface of the heating rests against the bottom plate as taught by Haring in order to direct the heat upon the irons and prevent the absorption of heat by the outer casing.
Continuing with claim 3, modified Wu does not disclose a ceramic heating piece. 
Koh teaches a porous ceramic heating element composition and a ceramic heating structure made of the composition (abstract).  Koh teaches the ceramic heating element can be used effectively in various fields such as a hair dryer, a hot air blower, an instant water heater, a hot and cold water dispenser, a dryer for a washing machine, a gas stove, a boiler, an exhaust gas reducing device and the like([0076]).
It would have been obvious to one of ordinary skill in the art to provide modified Wu with a ceramic heating element as taught by Koh as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
12.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (GB2422047) as applied to claim 1 above, in view of Evanyk et al. (US 2006/0032076).
Regarding claim 6, Wu discloses all of the claim limitations as set forth above. Wu does not explicitly disclose the device structure is an electric lint ball trimmer or an electric hairbrush.
Evanyk teaches an improved portable energy consuming device that uses an external power source to store kinetic energy in the device until a desired level is reached and then the external power source is disconnected from the device to form a portable device and an internal power source is automatically used to maintain the desired kinetic energy level(abstract). Evanyk teaches  in particular, the novel invention relates to improved portable energy consuming devices such as hair management devices and flat clothes iron devices that are brought to a desired operating level, such as temperature, with an external power source and then the external power source is disconnected and an internal power supply, e.g. batteries, maintains only the desired operating level thereby extending the life of the internal power supply as well as the life of the energy consuming device, e.g. heating elements([0003]).
It would have been obvious to one of ordinary skill in the art to substitute for the device of Wu,  hair management devices as taught by Evanyk as art recognized equivalence for the same purpose (i.e., portable energy consuming devices). See MPEP 2144.06 II.
13.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (GB2422047), in view of Evanyk et al. (US 2006/0032076), in view of Haring (US 974,137), in view of Koh (US 2021/0120632) as applied to claims 1 and 3 above, in further view of Pan et al. (US 2008/0168687).
Regarding claim 11, modified Wu discloses all of the claim limitations as set forth above. Modified Wu does not disclose  further comprising: a bottom plate sleeve having a teardrop shape fitted to the shape of the bottom plate.
Pan teaches an electric iron includes a housing body, a carrying base, and a flexible soleplate (abstract).  Pan teaches the electric iron may connect directly with an AC power, and also may connect with a battery to achieve the operation without wires([0021]).  Pan teaches a bottom plate sleeve having a teardrop shape fitted to the shape of the bottom plate(Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the bottom plate sleeve of modified Wu with a bottom plate sleeve having a teardrop shape fitted to the shape of the bottom plate as taught by Pan as a matter of design choice, since such a modification would have involved a mere change in the  shape of a component.  MEP 2144.04 IV.
Allowable Subject Matter
14.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the bottom plate is provided with a bottom plate groove, and both the ceramic heating piece and the pressing plate are disposed in the bottom plate groove.
In the instant invention, the bottom plate 34 is provided with a bottom plate groove, and both the ceramic heating piece 33 and the pressing plate 34 are disposed in the bottom plate groove([0060], Fig. 3, US 2020/0266646).
Modified Wu does not disclose, teach, or render obvious  the bottom plate is provided with a bottom plate groove, and both the ceramic heating piece and the pressing plate are disposed in the bottom plate groove.
15.	 Claim 5 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
16.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the handle comprises an upper shell and a lower shell, wherein the upper shell is fixedly connected to the lower shell; an electronic board is arranged inside the upper shell and the lower shell; the plurality of second contacts, a display screen and the lithium battery are disposed on the electronic board; one side of a lower surface of the lower shell is provided with a slot in which the plurality of second contacts are located.
In the instant invention, the handle 2 comprises an upper shell 40 and a lower shell 41, wherein the upper shell 40 is fixedly connected to the lower shell 41; an electronic board 42 is arranged inside the upper shell 40 and the lower shell 41; the plurality of second contacts 23, a display screen 43 and the lithium battery are disposed on the electronic board 42; one side of a lower surface of the lower shell 41 is provided with a slot 21 in which the plurality of second contacts 23 are located([0065], Fig. 5).
Wu does not disclose, teach, or render obvious the handle comprises an upper shell and a lower shell, wherein the upper shell is fixedly connected to the lower shell; an electronic board is arranged inside the upper shell and the lower shell; the plurality of second contacts, a display screen and the lithium battery are disposed on the electronic board; one side of a lower surface of the lower shell is provided with a slot in which the plurality of second contacts are located.
17. 	Claim 8 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724